Citation Nr: 1134258	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-37 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee/leg disability, on a direct basis and as secondary to service connected osteoarthritis of the left knee.

2.  Entitlement to service connection for a right ankle disability, on a direct basis and as secondary to service connected osteoarthritis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1990 to March 1992, with additional periods of service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In July 2008 and December 2009, the Board remanded the Veteran's appeal for further development.  As will be described in greater detail below, the Board finds that the December 2009 remand directives have been substantially completed with and that no further development is necessary prior to a final adjudication of the Veteran's appeal.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1.  A chronic right knee/leg disability was not shown during active duty or until at least several years thereafter and is not associated in any way to such service or the service-connected left knee osteoarthritis.  

2.  A chronic right ankle disability was not shown during active duty or until over a decade thereafter and is not associated in any way to such service or the service-connected left knee osteoarthritis.  


CONCLUSIONS OF LAW

1.  A right knee/leg disability was not incurred in or aggravated by active service, and is not proximately due to, or the result of, the service-connected left knee osteoarthritis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  A right ankle disability was not incurred in or aggravated by active service and is not proximately due to, or the result of, the service-connected left knee osteoarthritis.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in February 2010.  This letter informed the Veteran of what evidence was required to substantiate his claims on a direct and secondary basis and of his and VA's respective duties for obtaining evidence.  A March 2006 letter informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

Clearly, only the March 2006 letter was issued prior to the RO's initial adjudication of the Veteran's appeal in May 2006.  The timing defect of the February 2010 letter, however, was cured by the RO's subsequent readjudication of the Veteran's appeal and issuance of a supplemental statement of the case in May 2011.  Accordingly, the Board finds no prejudice to the Veteran in this regard.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Initially, in this regard, as discussed in the Introduction portion of this decision, the Veteran's claims were remanded by the Board in July 2008 in order to provide him with additional notice of the VCAA, obtain his recent VA medical records, and schedule him for a VA examination.  While the Veteran's recent VA treatment records were obtained, the corrective VCAA notice letter that was mailed to the Veteran and the requested VA examination (which was conducted in August 2009) were found to be inadequate by the Board in December 2009.  Consequently, the Board again remanded the Veteran's claims in order to provide him with an additional corrective VCAA notice letter and afford him another VA examination.  In addition, the Board requested that RO/AMC contact the National Personnel Records Center (NPRC), the Army Reserve Office, or any other appropriate records repository to determine that all of the Veteran's service treatment records have been obtained and associated with his claims folder.  The Board's December 2009 remand also requested that the Veteran provide additional information about his 1991 treatment from a VA Medical Center (VAMC) in Wisconsin.  His claims were then to be readjudicated.

In response to the Board's December 2009 remand, a corrective VCAA notice letter was mailed to the Veteran in February 2010 and he was provided with an additional VA examination in March 2010.  While the Veteran did not provide any additional information concerning his 1991 treatment at a VA medical facility in Wisconsin, the Milwaukee VAMC indicated that they were unable to locate any such treatment records.  The record also indicates that an additional attempt to locate any of the Veteran's outstanding service treatment records was unsuccessful as the NPRC indicated in December 2010 that they did not have any further records.  Therefore, the Board finds that the December 2009 remand directives were substantially completed.  See Stegall and Dyment, both supra.

Further, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, private treatment records and VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations in March 2006 and March 2010.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board concludes, therefore, that the examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2010).  

As alluded to above, the Veteran was afforded a VA examination in September 2008 which the Board has found to be inadequate.  As discussed in detail in the Board's December 2009 remand, the VA examiner mischaracterized an in-service X-ray report of the Veteran's right knee and based his conclusions, at least in part, on unsupported radiographic evidence of arthritis of the Veteran's right knee during service.  As a result, the Board places no weight of probative value on this examination report. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  

II.  Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2010); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, as an initial matter, the Board notes that the Veteran was granted service connection for osteoarthritis of the left knee in a November 1992 rating action.  Evidence of the presence of a service-connected disability has therefore been shown.

Also, review of the Veteran's service treatment records reveals that he injured his left knee in October 1990 when he was hit by the bumper of a forward moving vehicle. Subsequent service treatment records document that the Veteran was treated for chondromalacia of his right knee in October 1991 and that he complained of right knee pain in November 1991.  Notwithstanding these complaints, an examination conducted in November 1991 (prior to the March 1992 discharge) demonstrated that the Veteran's lower extremities were normal.  There was no indication of any right knee/leg disability shown at that time.  Nevertheless, based on the Veteran's documented in-service complains of right knee pain and diagnosis of chondromalacia, an in-service injury has been demonstrated.  Evidence of an in-service disease or injury pertaining to the Veteran's right knee/leg has thus been shown. 

With respect to the Veteran's right ankle disability claim, the Veteran's service treatment records are negative for any documented complaints, treatment, or diagnosis of a right ankle injury or disease.  In this capacity, the Board observes that the Veteran has not alleged that he incurred a right ankle injury or disease during service.  Instead, the Veteran reported to the March 2010 VA examiner that his right ankle "problem started about ten or twelve years ago," approximately six years after he separated from service.  Clearly, therefore, evidence of an in-service injury or disease pertaining to the Veteran's right ankle has not been shown. 

According to post-service medical records, at an August 1992 VA examination of the left knee, the Veteran reported that his right knee "pops all the time."  However, no diagnosis of a chronic right knee disability was made at that time.  A 1997 medical records notes arthritis of the right knee, but the document does not indicate whether that "diagnosis" was made based on X-ray findings.  In fact, the first competent evidence of a diagnosed right knee disability is dated in March 2006, when X-rays taken of the Veteran's right knee showed the presence of degenerative arthritis.  Moreover, the first evidence of a right ankle disability comes from a December 2005 private medical treatment record which diagnosed the Veteran with mild degenerative arthritis in his right ankle.  Clearly, therefore, the Veteran has been diagnosed with both a right knee disability as well as a right ankle disorder.  

Accordingly, and based on this evidentiary posture, the matter remaining is whether the currently diagnosed right knee and right ankle arthritis may be associated with either the Veteran's service or his service-connected left knee osteoarthritis.  In this regard, the Board notes that the Veteran has been afforded several VA examinations to determine the etiology of these disabilities.  After reviewing the Veteran's claims folder and conducting a physical examination in March 2006, the VA examiner found that the Veteran's right knee and right ankle disabilities were not related to his service-connected left knee osteoarthritis but, instead were consistent with the natural aging process.  

Subsequently, after reviewing the Veteran's claims folder and conducting a clinical examination in March 2010, the VA examiner (who had also conducted the earlier VA evaluation in March 2006) stated that "it is . . . not likely that the diagnosed right knee arthritis and right ankle condition are etiologically related to the [Veteran's] active service.  They were [also] not caused or aggravated by his service-connected osteoarthritis of the left knee."  The examiner explained that the Veteran was 66 years old and that the degenerative changes of his skeletal system and joints were consistent with his age.  There are no competent opinions to the contrary. 

To the extent that the Veteran contends that a relationship exists between his right knee or ankle disability and active duty service or his service-connected left knee disability, any such statements offered in support of the Veteran's claim do not constitute competent evidence and cannot be accepted by the Board because the record does not indicate that the Veteran has the necessary medical experience or training to comment on complicated medical questions such as the etiology of his right knee or ankle disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As noted above, in uncontradicted opinions, a medical professional has attributed the Veteran's right knee and right ankle arthritis to the natural aging process and not his military service or his service-connected left knee osteoarthritis.

In this regard, the Board acknowledges that service treatment records reflect that the Veteran received medical care for right knee pain on several occasions in 1991.  However, his right lower extremity was normal at separation.  Although at a VA examination conducted in September 1992, just six months after discharge from active duty, the Veteran complained that his right knee "pops all the time," and, a 1997 record notes a diagnosis of arthritis of the right knee without a discussion of whether this conclusion is based on X-ray findings, the remainder of the post-service medical records are negative for complaints of, treatment for, or diagnoses of a right knee disability until March 2006, when arthritis of this joint was shown on radiographic films.  Of further significance to the Board in this matter is the fact that the Veteran has not alleged right knee problems since service.  Nor has he asserted that he has had right ankle problems since service.  In fact, as previously noted herein, the first competent evidence of a diagnosis of a right ankle disability (arthritis) is dated in December 2005, approximately 13 years after active duty.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the Board finds that service connection for either a right knee or a right ankle disability is not warranted on the basis of continuity of symptomatology.  

Accordingly, and based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for right knee/leg and right ankle disabilities, to include as secondary to the service-connected left knee osteoarthritis.  The benefits sought on appeal are therefore denied.


ORDER

Entitlement to service connection for a right knee/leg disability, on a direct basis and as secondary to service connected osteoarthritis of the left knee, is denied.

Entitlement to service connection for a right ankle disability, on a direct basis and as secondary to service connected osteoarthritis of the left knee, is denied. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


